DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Foley on July 12, 2022.

The application has been amended as follows: 

Cancel claim 9.

Amend the end of claim 13 as follows:
“and a flushing vent cap configured to be detachably coupled to the flushing portion and discharge a gas while blocking a discharge of a priming liquid when the priming liquid flows in a direction toward the flushing port in the second flow path[[.]];and
	a flushing valve unit configured to be coupled to the flushing portion and to be interchangeable with the flushing vent cap, the flushing valve unit including a surface that forms a hole configured to be opened when the flushing valve unit is pressed from an outside.”
Allowable Subject Matter
	Claims 1-4, 6-8, and 12-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus.  
	 Regarding claim 1, claim 1 contains all of the subject matter of previously objected claim 11.  See Reasons for Allowance provided in Non-Final Rejection mailed on March 30, 2022.
	Claim 13 is allowed for the same reason(s) provided for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783